                                            Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        EAST BAY SANCTUARY COVENANT,                    Case No. 19-cv-04073-JST
                                            et al.,
                                   8                     Plaintiffs,                        ORDER GRANTING MOTION TO
                                   9                                                        RESTORE NATIONWIDE SCOPE OF
                                                   v.                                       INJUNCTION
                                  10
                                            WILLIAM BARR, et al.,                           Re: ECF No. 57
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Now before the Court is Plaintiffs’ motion “to consider supplemental evidence and restore

                                  14   the nationwide scope of injunction.” ECF No. 57. For the reasons set forth below, the Court will

                                  15   grant the motion.

                                  16   I.       BACKGROUND

                                  17            The factual background to this case is discussed at length in the Court’s preliminary

                                  18   injunction order, and the Court will not repeat those details here except as necessary to explain its

                                  19   ruling on the present motion.

                                  20            On July 16, 2019, the Department of Justice (“DOJ”) and the Department of Homeland

                                  21   Security (“DHS”) published a joint interim final rule, entitled “Asylum Eligibility and Procedural

                                  22   Modifications” (the “Rule” or the “third country transit bar”). The effect of the Rule is to

                                  23   categorically deny asylum to almost anyone entering the United States at the southern border if he

                                  24   or she did not first apply for asylum in Mexico or another third country.

                                  25            Plaintiffs in this case – East Bay Sanctuary Covenant, Al Otro Lado, Innovation Law Lab,

                                  26   and Central American Resource Center (the “Organizations”) – are legal and social service

                                  27   organizations that provide assistance, advocacy, and legal services to undocumented persons. On

                                  28   July 17, 2019, the Organizations filed a motion for temporary restraining order to prevent the Rule
                                           Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 2 of 14




                                   1   from taking effect. ECF No. 3. By consent of the parties, the motion was converted to one for

                                   2   preliminary injunction, which the Court granted on July 24, 2019. ECF No. 42. The injunction

                                   3   prevented the Defendants1 “from taking any action continuing to implement the Rule” and ordered

                                   4   them “to return to the pre-Rule practices for processing asylum applications.” E. Bay Sanctuary

                                   5   Covenant v. Barr (“East Bay IV”), 385 F. Supp. 3d 922, 960 (N.D. Cal. 2019).2 Among other

                                   6   things, the Court found that “the Organizations [had] . . . established a sufficient likelihood of

                                   7   irreparable harm through ‘diversion of resources and the non-speculative loss of substantial

                                   8   funding from other sources.’” Id. at 957-58 (quoting E. Bay Sanctuary Covenant v. Trump (“East

                                   9   Bay III”), 354 F. Supp. 3d 1094, 1116 (N.D. Cal. 2018)).

                                  10          Defendants appealed that order to the Ninth Circuit and moved for a stay pending appeal.

                                  11   The Ninth Circuit denied the motion for stay pending appeal, but only “insofar as the injunction

                                  12   applies within the Ninth Circuit.” E. Bay Sanctuary Covenant v. Barr (“East Bay V”), --- F.3d ---,
Northern District of California
 United States District Court




                                  13   No. 19-16487, 2019 WL 3850928, at *1 (9th Cir. Aug. 16, 2019). The court “grant[ed] the motion

                                  14   for stay pending appeal insofar as the injunction applies outside the Ninth Circuit, because the

                                  15   nationwide scope of the injunction is not supported by the record as it stands.” Id. The Ninth

                                  16   Court also ordered that this Court “retains jurisdiction to further develop the record in support of a

                                  17   preliminary injunction extending beyond the Ninth Circuit.” Id. at *3. That court did not disturb

                                  18   this Court’s prior findings regarding the nature of the harms the Organizations were likely to

                                  19   suffer if the Rule were given effect.

                                  20          The Organizations then filed this motion “to consider supplemental evidence and restore

                                  21

                                  22   1
                                         Defendants in this action are Attorney General William Barr; the Department of Justice (“DOJ”);
                                  23   the Executive Office for Immigration Review (“EOIR”); James McHenry, the Director of EOIR;
                                       the Department of Homeland Security (“DHS”); Kevin K. McAleenan, the Acting Secretary of
                                  24   DHS; U.S. Citizenship and Immigration Services (“USCIS”); Kenneth T. Cuccinelli, the Acting
                                       Director of USCIS; Customs and Border Protection (“CBP”); John P. Sanders, the Acting
                                  25   Commissioner of CBP; Immigration and Customs Enforcement (“ICE”); and Matthew T. Albence,
                                       the Acting Director of ICE.
                                  26
                                       2
                                         In its prior order, the Court referred to the district court’s temporary restraining order in Case No.
                                       18-cv-06810-JST as “East Bay I,” to the Ninth Circuit’s order denying a stay of that order as “East
                                  27   Bay II,” and the district court’s order issuing a preliminary injunction as “East Bay III.” See
                                       generally id. Consistent with that nomenclature, the Court therefore refers to its July 24, 2019
                                  28   order in this case as “East Bay IV” and the Ninth Circuit’s order partially denying and partially
                                       granting a stay of that order as “East Bay V.”
                                                                                             2
                                             Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 3 of 14




                                   1   the nationwide scope of injunction,” ECF No. 57, as well as a supplemental brief ordered by the

                                   2   Court, ECF No. 63. The Government filed an opposition, ECF Nos. 65, 66, and the Organizations

                                   3   filed a reply, ECF No. 67.3

                                   4            After the Organizations filed their motion, but before the Government filed its opposition,

                                   5   three of the defendants – EOIR, USCIS, and ICE – issued guidance regarding the implementation

                                   6   of the Court’s injunction as modified by the Ninth Circuit’s stay order. The guidance requires

                                   7   employees of those agencies to treat individuals as covered by the injunction if: “(1) the alien was

                                   8   apprehended in the Ninth Circuit, (2) the alien is detained in the Ninth Circuit, or (3) the interview

                                   9   or adjudication itself occurs in the Ninth Circuit.” ECF No. 65-1 (EOIR Guidance) at 1; see also

                                  10   ECF No. 65-2 (USCIS Guidance) at 1 (“the IFR should not apply to any [credible fear]

                                  11   determination or asylum adjudication in which: (1) the alien was apprehended in the jurisdiction

                                  12   of the Ninth Circuit . . . (2) the alien is detained in the jurisdiction of the Ninth Circuit; or (3) the
Northern District of California
 United States District Court




                                  13   interview itself occurs in the jurisdiction of the Ninth Circuit”); ECF No. 65-3 (ICE Guidance) at 1

                                  14   (ICE “will consider the PI to apply in situations where the alien: (i) was initially apprehended by

                                  15   DHS within the jurisdiction of the Ninth Circuit; (ii) is detained within the Ninth Circuit at the

                                  16   time of adjudication of the asylum application; or (iii) was initially located outside the Ninth

                                  17   Circuit but whose asylum application is subsequently adjudicated within the Ninth Circuit”).

                                  18            The Court conducted a hearing on the motion on September 5, 2019.

                                  19   II.      JURISDICTION

                                  20            The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. § 1331.

                                  21   However, the parties dispute the nature and extent of the Court’s jurisdiction to decide the present

                                  22   motion. The Organizations contend that this Court retains jurisdiction to further develop the

                                  23   record and affirm or disaffirm the nationwide scope of its injunction order.4 ECF No. 67 at 17-21.

                                  24

                                  25   3
                                         With leave of court, a consortium of non-profit organizations and law school clinics filed an
                                  26   amicus curiae brief in support of the Organizations’ motion. ECF Nos. 60, 61.
                                       4
                                         Defendants have previously agreed with this characterization. See Defendants’ Application to
                                  27   the United States Supreme Court for Stay Pending Appeal, Barr v. E. Bay Sanctuary Covenant,
                                       Case No. 19A230 (Aug. 26, 2019) (describing the Ninth Circuit’s order in East Bay V as “stat[ing]
                                  28   that the district court retained jurisdiction to further develop the record and to re-extend the injunction
                                       beyond the Ninth Circuit.”).
                                                                                               3
                                          Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 4 of 14




                                   1   Defendants contend that the Court lacks jurisdiction to restore the nationwide scope of the

                                   2   injunction, and that the Court at most has jurisdiction to issue an indicative ruling pursuant to Rule

                                   3   62.1 of the Federal Rules of Civil Procedure. ECF No. 65 at 12-16. The parties’ positions turn on

                                   4   their competing interpretations of the Ninth Circuit’s language that “the district court retains

                                   5   jurisdiction to further develop the record in support of a preliminary injunction extending beyond

                                   6   the Ninth Circuit.” East Bay V, 2019 WL 3850928, at *1.

                                   7          The normal rule is that “[o]nce a notice of appeal is filed, the district court is divested of

                                   8   jurisdiction over the matters being appealed.” Nat’l Res. Def. Council v. Sw. Marine Inc., 242

                                   9   F.3d 1163, 1166 (9th Cir. 2001). This rule is “judge-made” rather than jurisdictional, designed to

                                  10   “promote judicial economy and avoid the confusion that would ensue from having the same issues

                                  11   before two courts simultaneously.” Id. One exception to this rule is when the court of appeals

                                  12   orders a limited remand to the district court. See Wright & Miller, Retained Jurisdiction, 16 Fed.
Northern District of California
 United States District Court




                                  13   Prac. & Proc. Juris. § 3937.1 (3d ed.) (“Whatever the reason, the courts of appeals often have

                                  14   retained jurisdiction while making a limited remand for additional findings or explanations.”).

                                  15   Such remands often come with specific instructions. See, e.g., Friery v. Los Angeles Unified Sch.

                                  16   Dist., 448 F.3d 1146, 1147 (9th Cir. 2006) (remanding to district court “for the limited purpose of

                                  17   finding facts and making a determination of the plaintiff’s standing” and empowering the court to

                                  18   “entertain any appropriate motions” and “enter an appropriate order” if it found abstention or

                                  19   dismissal appropriate). Here, although the Ninth Circuit did not provide instructions as to what

                                  20   action the Court should take if it finds that the supplemented record supports a nationwide

                                  21   injunction, the most plausible reading of East Bay V’s language is that it grants the Court

                                  22   jurisdiction to consider the augmented record in its totality and, based on that record, affirm or

                                  23   disaffirm the nationwide scope of its prior order. Several considerations support this conclusion.

                                  24          First, there is a longstanding exception to the divestiture rule, providing that a “district

                                  25   court retains jurisdiction during the pendency of an appeal to act to preserve the status quo.” Sw.

                                  26   Marine Inc., 242 F.3d at 1166. This exception is codified in Federal Rule of Civil Procedure

                                  27   62(d), which allows a district court to “suspend, modify, restore, or grant an injunction” while an

                                  28   appeal of a prior injunction is pending. Id.; Fed. R. Civ. Proc. 62(d). Any action taken pursuant to
                                                                                          4
                                           Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 5 of 14




                                   1   Rule 62(d) “may not materially alter the status of the case on appeal.” Sw. Marine Inc., 242 F.3d

                                   2   at 1166 (citation omitted).

                                   3          For the purposes of Rule 62(d), “status quo” means the state of affairs at the time the

                                   4   appeal was filed, i.e., the nationwide injunction originally issued by the Court. Mayweathers v.

                                   5   Newland, 258 F.3d 930 (9th Cir. 2001) is instructive. In that case, a prison appealed a preliminary

                                   6   injunction forbidding it from disciplining inmates for missing work to attend religious services.

                                   7   Id. at 933. Because the injunction expired under the terms of the Prison Litigation Reform Act,

                                   8   the district court entered a second, identical injunction while the appeal was pending. Id. at 934.

                                   9   The Ninth Circuit held that the district court had jurisdiction to issue the second injunction under

                                  10   Rule 62(d)5 because it “neither changed the status quo at the time of the first appeal nor materially

                                  11   altered the status of the appeal.” Id. at 935 (emphasis added); see also Sw. Marine, 242 F.3d at

                                  12   1167 (affirming district court’s modification of injunction while appeal was pending because it
Northern District of California
 United States District Court




                                  13   “left unchanged the core questions before the appellate panel”). The Mayweathers court noted

                                  14   that the case involved “defendants who were subject to an injunction at the time of appeal” and

                                  15   that “the renewed injunction was identical to the original one.” 258 F.3d at 935.

                                  16          Defendants cite McClatchy Newspapers v. Cent. Valley Typographical Union No. 46, 686

                                  17   F.2d 731 (9th Cir. 1982) to support their argument that the Court lacks authority to consider the

                                  18   Organizations’ motion, ECF No. 65 at 13, but that case is not helpful. In McClatchy Newspapers,

                                  19   a publisher appealed a district court’s confirmation of an arbitration award in favor of a union.

                                  20   686 F.2d at 732. While the appeal was pending, the district court entered an amended judgment

                                  21   that swept more broadly than the original, this time requiring the publisher to return certain

                                  22   employees to their positions. Id. at 733. The Ninth Circuit held that, “by ordering the publisher to

                                  23   reinstate employees who were not working when the appeal was filed, the amended judgment

                                  24   required a change from the status quo” and thus fell outside the bounds of Rule 62. Id. at 735

                                  25   (emphasis added). Notably, in Mayweathers, which Defendants do not discuss, the court

                                  26   distinguished McClatchy Newspapers, 258 F.3d at 935 finding that unlike in that case, the

                                  27
                                       5
                                  28     The Mayweathers court, like other courts cited in this section, refers to Rule 62(c). Rule 62 was
                                       reorganized in 2018, and the pertinent subsection is now 62(d).
                                                                                        5
                                          Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 6 of 14




                                   1   Mayweathers injunction “involve[d] defendants who were subject to an injunction at the time of

                                   2   appeal, and the renewed injunction was identical to the original one.” 258 F.3d at 935-36.

                                   3            As in Mayweathers, the injunction now before the Court is the same as the one the Court

                                   4   originally issued. Should the Court agree with the Organizations that the supplemented record

                                   5   demands restoration of the injunction’s nationwide scope, it would not, as Defendants allege, be

                                   6   entering a “new injunction.” ECF No. 65 at 14 (emphasis omitted). Rather, it would be using its

                                   7   Rule 62(d) power to preserve the status quo at the time the government appealed the injunction. If

                                   8   anything, the Court would be entering the “old injunction.” The “core questions before the

                                   9   appellate panel” – the propriety and scope of the preexisting nationwide injunction – would be

                                  10   unchanged. Sw. Marine, 242 F.3d at 1167.

                                  11            This conclusion is also consistent with the case law holding that a court has the authority to

                                  12   issue additional factual findings while an appeal is pending. See East Bay III, 354 F. Supp. 3d at
Northern District of California
 United States District Court




                                  13   1105 n.3 (noting that a district court “may act to assist the court of appeals in the exercise of its

                                  14   jurisdiction . . . such as by fil[ing] written findings of fact and conclusions of law in support of the

                                  15   preliminary injunction order on appeal”) (quoting Davis v. United States, 667 F.2d 822, 824 (9th

                                  16   Cir. 1982) and Thomas v. County of Los Angeles, 978 F.2d 504, 507 (9th Cir. 1992), as amended

                                  17   (Feb. 12, 1993)) (quotation marks omitted). As well, it is consistent with the Ninth Circuit’s

                                  18   citation to the instructions issued by that court’s merits panel in City & County of San Francisco v.

                                  19   Trump:

                                  20                   Because the record is insufficiently developed as to the question of
                                                       the national scope of the injunction, we vacate the injunction to the
                                  21                   extent that it applies outside California and remand to the district
                                                       court for a more searching inquiry into whether this case justifies the
                                  22                   breadth of the injunction imposed.
                                  23   897 F.3d 1225, 1245 (9th Cir. 2018).

                                  24            The Court thus concludes that it has jurisdiction to consider the Organizations’ motion to

                                  25   restore the nationwide scope of the injunction. Should the Ninth Circuit conclude otherwise,

                                  26   however, the Court adds that, to the extent that the Organizations’ motion may also be construed

                                  27   as one for an indicative ruling under Rule 62.1, the Court would grant it.

                                  28
                                                                                          6
                                              Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 7 of 14




                                   1   III.      LEGAL STANDARD

                                   2             A district court has “considerable discretion in ordering an appropriate equitable remedy.”

                                   3   City & Cty. of San Francisco, 897 F.3d at 1244. “Crafting a preliminary injunction is ‘an exercise

                                   4   of discretion and judgment, often dependent as much on the equities of a given case as the

                                   5   substance of the legal issues it presents.’” California v. Azar, 911 F.3d 558, 582 (9th Cir. 2018)

                                   6   (quoting Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087 (2017)). Injunctive

                                   7   relief “should be no more burdensome to the defendant than necessary to provide complete relief

                                   8   to the plaintiffs.” Califano v. Yamasaki, 422 U.S. 682, 702 (1979). “Where relief can be

                                   9   structured on an individual basis, it must be narrowly tailored to remedy the specific harm shown.”

                                  10   Bresgal v. Brock, 843 F.2d 1163, 1170 (9th Cir. 1987). But in certain “exceptional cases,” an

                                  11   injunction “is not necessarily made overbroad by extending benefit or protection to persons other

                                  12   than prevailing parties in the lawsuit . . . if such breadth is necessary to give prevailing parties the
Northern District of California
 United States District Court




                                  13   relief to which they are entitled.” City & Cty. of San Francisco, 897 F.3d at 1244 (quoting

                                  14   Bresgal, 843 F.2d at 1170-71) (internal quotation marks omitted). The record must show,

                                  15   however, that nationwide relief is necessary to remedy plaintiffs’ harms. City & Cty. of San

                                  16   Francisco, 897 F.3d at 1244 (vacating injunction to the extent it applied outside of California

                                  17   because “the record [was] not sufficiently developed on the nationwide impact of the Executive

                                  18   Order”).

                                  19             Recently, there has arisen in some quarters “a growing uncertainty about the propriety of

                                  20   universal injunctions.”6 E. Bay Sanctuary Covenant v. Trump (“East Bay II”), 932 F.3d 742, 779

                                  21   (9th Cir. 2018). One concern is that nationwide injunctions “have detrimental consequences to the

                                  22   development of law and deprive appellate courts of a wider range of perspectives.” Azar, 911 F.3d

                                  23   at 583. Another is “the equities of non-parties who are deprived the right to litigate in other

                                  24

                                  25   6
                                         Some writers also use the term “universal injunctions.” See Amanda Frost, In Defense of
                                  26   Nationwide Injunctions, 93 NYU L. Rev. 1065, 1071 (2018) (“[N]o one denies that district courts
                                       have the power to enjoin a defendant’s conduct anywhere in the nation (indeed, the world) as it
                                  27   relates to the plaintiff; rather, the dispute is about who can be included in the scope of the
                                       injunction, not where the injunction applies or is enforced. For that reason, some scholars refer to
                                  28   injunctions that bar the defendant from taking action against nonparties as ‘universal injunctions,’
                                       ‘global injunctions,’ or ‘defendant-oriented injunctions.’”) (citations omitted).
                                                                                             7
                                             Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 8 of 14




                                   1   forums.” Id. Lastly, “[n]ationwide injunctions are . . . associated with forum shopping, which

                                   2   hinders the equitable administration of laws.” Id. Nonetheless, there is a robust jurisprudence

                                   3   supporting the issuance of nationwide injunctions, especially in immigration cases. See, e.g., East

                                   4   Bay II, 932 F.3d at 779 (“In immigration matters, we have consistently recognized the authority of

                                   5   district courts to enjoin unlawful policies on a universal basis.”) (citing Regents of the Univ. of

                                   6   Cal. v. U.S. Dep’t of Homeland Sec., 908 F.3d 476, 511 (9th Cir. 2018), cert. granted, 139 S. Ct.

                                   7   2779 (2019)). In East Bay II, for example, the Ninth Circuit upheld a nationwide injunction in

                                   8   circumstances very similar to those present here, because “the Government raise[d] no grounds on

                                   9   which to distinguish this case from our uncontroverted line of precedent” and “‘fail[ed] to explain

                                  10   how the district court could have crafted a narrower [remedy]’ that would have provided complete

                                  11   relief to the Organizations.” Id. (quoting Regents, 908 F.3d 476 at 512).

                                  12   IV.      DISCUSSION
Northern District of California
 United States District Court




                                  13            The Court previously found that the Organizations had “established a sufficient likelihood

                                  14   of irreparable harm through ‘diversion of resources and the non-speculative loss of substantial

                                  15   funding from other sources.’” East Bay IV, 385 F. Supp. 3d at 957-58 (citing East Bay III, 354 F.

                                  16   Supp. 3d at 1116). The question now before the Court is whether those harms can be addressed by

                                  17   any relief short of a nationwide injunction. The answer is that they cannot.

                                  18            A.     A Nationwide Injunction Is Necessary to Provide Complete Relief

                                  19            The primary reason a nationwide injunction is appropriate is that it is the only means of

                                  20   affording complete relief to the Organizations. As one commentator has observed, the principle

                                  21   that “injunctive relief should be no more burdensome to the defendant than necessary to provide

                                  22   complete relief to the plaintiffs,” Califano, 422 U.S. at 702, “suggests that when a national

                                  23   injunction is needed for complete relief a court should award one,” Samuel L. Bray, Multiple

                                  24   Chancellors: Reforming the National Injunction, 131 Harv. L. Rev. 417, 466 (2017) (emphasis in

                                  25   original). And as the Supreme Court has observed in analogous circumstances, “the scope of

                                  26   injunctive relief is dictated by the extent of the violation established, not by the geographical

                                  27   extent of the plaintiff class.” Califano, 442 U.S. at 702. Accordingly, “[the Ninth Circuit has]

                                  28   upheld nationwide injunctions where such breadth was necessary to remedy a plaintiff’s harm.”
                                                                                          8
                                          Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 9 of 14




                                   1   East Bay V, 2019 WL 3850928, at *2.

                                   2          Bresgal v. Brock provides an example. Plaintiffs in that case were the Northwest Forest

                                   3   Workers Association and individual migrant agricultural workers who worked in forestry on a

                                   4   seasonal basis. Bresgal, 843 F.2d at 1165. They sought, and the district court granted, a

                                   5   declaratory judgment that the Migrant and Seasonal Agricultural Workers Protection Act applied

                                   6   to forestry workers and an injunction requiring the Secretary of Labor to enforce the Act in the

                                   7   industry. Id. The Ninth Circuit affirmed the nationwide scope of the injunction, even though it

                                   8   would impact labor contractors who were not parties to the suit, including contractors located

                                   9   outside the Ninth Circuit. Id. at 1171. The court concluded that a nationwide scope was necessary

                                  10   to provide the plaintiffs complete relief because “[m]igrant laborers who are parties to this suit

                                  11   may be involved with contractors whose operations are concentrated elsewhere. Similarly, these

                                  12   plaintiffs, as migrant laborers, may travel to forestry jobs in other parts of the country under the
Northern District of California
 United States District Court




                                  13   supervision of labor contractors.” Id. See also Texas v. United States, 787 F.3d 733, 769 (5th Cir.

                                  14   2015) (refusing to narrow preliminary injunction of Deferred Action for Parents of Americans and

                                  15   Lawful Permanent Residents (DAPA) to Texas or the plaintiff states due to “a substantial

                                  16   likelihood that a partial injunction would be ineffective because DAPA beneficiaries would be free

                                  17   to move between states”); Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1501-02

                                  18   (9th Cir. 1996) (upholding statewide injunction where 14 named plaintiffs were spread across four

                                  19   counties because “plaintiffs would not receive the complete relief to which they are entitled

                                  20   without statewide application of the injunction”).

                                  21          By contrast, a district court abuses its discretion when it grants a geographically broader

                                  22   injunction than is necessary to prevent a plaintiff’s injury. In Azar, for example, five plaintiff

                                  23   states challenged the federal government’s implementation of two interim final rules exempting

                                  24   employers with religious and moral objections from the Affordable Care Act’s contraceptive

                                  25   coverage requirement. 911 F.3d at 566. The states claimed that enforcement of the rules would

                                  26   cause them economic harm by forcing them to pay for contraceptive care for women whose

                                  27   employers would otherwise cover it. Id. at 571, 581. The record established that enjoining

                                  28   implementation of the rules within the plaintiff states would prevent this harm, but “it was not
                                                                                          9
                                         Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 10 of 14




                                   1   developed as to the economic impact on other states.” Id. at 584. Because a narrower injunction

                                   2   “would provide complete relief” to the plaintiff states, the court held that the district court abused

                                   3   its discretion by enjoining the rules nationwide. Id. See also City & Cty. of San Francisco, 897

                                   4   F.3d at 1244 (remanding to the district court for reexamination of the nationwide scope of a

                                   5   permanent injunction where plaintiff counties’ “tendered evidence [wa]s limited to the effect of

                                   6   the [executive order] on their governments and the State of California”).

                                   7          The circumstances here are much more like those in Bresgal than those in Azar. Some of

                                   8   the plaintiff Organizations serve clients within and outside of the Ninth Circuit. In addition to

                                   9   representing individuals seeking asylum, three of the organizations serve individuals who are not

                                  10   retained clients by, for example, offering asylum law training for pro bono lawyers and pro se

                                  11   asylum workshops for immigrants. ECF No. 67 at 8-9, 11; ECF No. 3-2 ¶ 7. Under the current

                                  12   bifurcated asylum regime, at least two of the Organizations must expend significant resources
Northern District of California
 United States District Court




                                  13   determining which of their clients are subject to which regime and adjusting their legal services

                                  14   accordingly, as well as revising centralized resources to reflect the complicated landscape of the

                                  15   limited injunction. A nationwide injunction is thus necessary to provide complete relief from the

                                  16   diversion of resources harms the Court identified in its order granting the first preliminary

                                  17   injunction. East Bay IV, 385 F. Supp. 3d at 957.

                                  18          A discussion of two of the plaintiffs’ circumstances makes this point. Plaintiff Innovation

                                  19   Law Lab (“Law Lab”) is a nonprofit focused on “improv[ing] the legal rights of immigrants and

                                  20   refugees in the United States.” ECF No. 3-4 ¶ 2. Law Lab has offices in California, Oregon,

                                  21   Missouri, Texas, and Georgia. ECF No. 57-2 ¶ 4. Law Lab offers workshops and support to

                                  22   noncitizens and pro bono attorneys in Georgia, Kansas, Missouri, North Carolina, and Oregon, as

                                  23   well as to legal service providers at immigrant detention centers throughout the country. Id. ¶ 5.

                                  24   Law Lab can offer such a geographically diverse set of services partly thanks to template materials

                                  25   it has developed to assist asylum seekers. Id. ¶ 7. Law Lab also directly represents persons

                                  26   applying for asylum inside and outside the Ninth Circuit. Id. ¶ 5. While many of these clients

                                  27   cross the border in the Ninth Circuit, they “move between jurisdictions throughout the lifetime of

                                  28   their asylum case.” Id. ¶ 16.
                                                                                         10
                                         Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 11 of 14




                                   1          Law Lab will suffer a variety of harms if the third country transit bar goes into effect

                                   2   outside the Ninth Circuit. For example, it will have to redesign its workshops and templates and

                                   3   “devote significant time to re-training . . . volunteers on the new standards and how to screen for

                                   4   attendees who might be subject to the ban.” Id. ¶¶ 7, 9. Its direct representation work will

                                   5   “become significantly more complicated and burdensome.” Id. ¶ 15. Implementation of the Rule

                                   6   outside the Ninth Circuit would also adversely impact Law Lab’s work within the Ninth Circuit by

                                   7   diverting resources to clients who are subject to the Rule. Id. ¶ 17. Because these clients will no

                                   8   longer be eligible for asylum, they will instead have to apply for withholding of removal or relief

                                   9   under the Convention Against Torture (“CAT”), which “have a higher standard of proof than

                                  10   asylum, do not allow for derivative applications, and are more time-consuming cases to handle.”

                                  11   ECF No. 3-4 ¶ 17. As a result, Law Lab would be “forced to serve fewer people overall because

                                  12   of the increased time burden required for a subset of cases.” ECF No. 57-2 ¶ 17.
Northern District of California
 United States District Court




                                  13          Plaintiff Al Otro Lado is a nonprofit whose mission is, in part, “to provide screening,

                                  14   advocacy, and legal representation for individuals in asylum and other immigration proceedings.”

                                  15   ECF No. 3-3 ¶ 4. Al Otro Lado is based in California as well as Tijuana, Mexico. Id. ¶¶ 4, 8. It

                                  16   offers “legal orientation workshops” at its Tijuana office, “providing information about the U.S.

                                  17   asylum system to migrants who wish to seek asylum in the United States.” Id. ¶ 5. Al Otro Lado

                                  18   “recruits and trains volunteers and pro bono attorneys” to assist with these workshops. Id. ¶ 6. A

                                  19   number of Al Otro Lado’s clients end up crossing the border in Texas or New Mexico or later

                                  20   relocate (or are detained) outside the Ninth Circuit. ECF No. 57-4 ¶ 5. As a result, “[i]t is

                                  21   impossible for Al Otro Lado to know with certainty ex ante where a given asylum seeker whom

                                  22   [Al Otro Lado] serve[s] prior to their entry will ultimately enter the United States, or where they

                                  23   will end up once they are in the United States, or where a given asylum seeker whom [Al Otro

                                  24   Lado] serve[s] while in detention will end up if released from custody.” Id. ¶ 8.

                                  25          If the injunction is limited to the Ninth Circuit, it will force Al Otro Lado to provide a

                                  26   much broader range of advice to pre-entry asylum seekers to account for different outcomes based

                                  27   on where they choose to enter the country and travel within it. Id. at ¶ 9. This will require the

                                  28   expenditure of “significant organizational resources regarding training materials, staff time,
                                                                                        11
                                           Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 12 of 14




                                   1   resources, and capacity . . . .” Id.; see also ECF No. 67 at 11.7

                                   2          Defendants do not dispute this evidence or engage with the applicable law. Instead, they

                                   3   devote much of their argument to focusing on the lack of harm to identified asylum seekers. See,

                                   4   e.g., ECF No. 65 at 7 (“Yet, despite multiple opportunities, Plaintiffs’ counsel does not identify a

                                   5   single, bona fide client who suffers injury as a result of the rule, or explain how an injunction

                                   6   limited to such aliens would not cure their alleged injuries while this litigation proceeds.”). But

                                   7   this is a strawman – the harm to the Organizations, not their potential clients, was the focus of the

                                   8   Court’s injunction. See East Bay IV, 385 F. Supp. 3d at 957 (“Here, the Organizations have again

                                   9   established a sufficient likelihood of irreparable harm through diversion of resources and the non-

                                  10   speculative loss of substantial funding from other sources.”) (citation and quotation marks

                                  11   omitted). And, rather than dispute that harm, Defendants disagree with Ninth Circuit law on

                                  12   organizational standing, see ECF No. 28 at 16 n.1; East Bay IV, 385 F. Supp. 3d at 937, and repeat
Northern District of California
 United States District Court




                                  13   their contention from earlier phases of this litigation that the organizational harms Plaintiffs allege

                                  14   are speculative, see ECF No. 65 at 23; ECF 28 at 32.8 These issues have already been decided.

                                  15          The Organizations have presented sufficient evidence that they will suffer organizational

                                  16   and diversion of resources harms unless the Rule is enjoined outside of, as well as within, the

                                  17   Ninth Circuit.9 A nationwide injunction is thus “necessary to give prevailing parties the relief to

                                  18   which they are entitled.” City & Cty. of San Francisco, 897 F.3d at 1244 (quoting Bresgal, 843

                                  19   F.2d at 1170-71) (internal quotation marks omitted).

                                  20

                                  21
                                       7
                                          Because the Court finds that a nationwide injunction is necessary to provide complete relief to
                                  22   Law Lab and Al Otro Lado, it need not examine the supplemental evidence provided by plaintiffs
                                  23   CARECEN and EBSC.
                                       8
                                         Indeed, at the hearing on this motion, in response to a direct question from the Court, the
                                  24   Government did not dispute that (1) the Organizations would suffer harm if the Rule were applied
                                       outside the Ninth Circuit, and (2) that a nationwide injunction was necessary to remedy that harm.
                                  25   ECF No. 72 at 19-23.
                                       9
                                         Defendants also argue that the Organizations’ supplemental evidence does not go beyond the
                                  26   declarations that were already in the record at the time of the Ninth Circuit’s stay. ECF No. 65 at
                                       19. This is incorrect. While some of the material in the Organizations’ five supplemental
                                  27   declarations is redundant with their original declarations, compare ECF Nos. 57-2, 57-3, 57-4, 57-
                                       5, 57-6 with ECF Nos. 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, they have provided additional detail about
                                  28   where the organizations operate, how they train their staff and volunteers, and how the limited
                                       injunction will impact their operations.
                                                                                         12
                                            Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 13 of 14




                                   1           B.       Additional Factors Supporting a Nationwide Injunction

                                   2           The need to provide complete relief to the Plaintiffs, standing alone, is sufficient reason for

                                   3   the re-issuance of the nationwide injunction. In addition to that factor, however, three other

                                   4   factors support such relief.

                                   5           First, a nationwide injunction is supported by the need to maintain uniform immigration

                                   6   policy. See East Bay II, 932 F.3d at 779 (collecting cases and stating that “[i]n immigration

                                   7   matters, we have consistently recognized the authority of district courts to enjoin unlawful policies

                                   8   on a universal basis”); Regents of the Univ. of Cal., 908 F.3d at 511 (affirming nationwide

                                   9   injunction against the government’s rescission of the Deferred Action for Childhood Arrivals

                                  10   (DACA) program based in part on “the need for uniformity in immigration policy”). While this

                                  11   factor may not, by itself, support the issuance of a nationwide injunction, it weighs in its favor.

                                  12           Second, nationwide relief is supported by the text of the Administrative Procedure Act
Northern District of California
 United States District Court




                                  13   (APA), which requires the “reviewing court,” “[t]o the extent necessary and when presented,” to

                                  14   “hold unlawful and set aside agency action, findings, and conclusions” found to be “arbitrary,

                                  15   capricious, an abuse of discretion, or otherwise not in accordance with law . . . .” 5 U.S.C. § 706.

                                  16   The Ninth Circuit has cited this language in upholding a nationwide injunction of regulations that

                                  17   conflicted with the governing statute. Earth Island Inst. v. Ruthenbeck, 490 F.3d 687, 699 (9th

                                  18   Cir. 2007), aff’d in part, rev’d in part on other grounds sub nom. Summers v. Earth Island Inst.,

                                  19   555 U.S. 488 (2009); see also Regents of the Univ. of Cal., 908 F.3d at 511 (“In [the APA]

                                  20   context, ‘[w]hen a reviewing court determines that agency regulations are unlawful, the ordinary

                                  21   result is that the rules are vacated – not that their application to the individual petitioners is

                                  22   proscribed.’”) (quoting Nat’l Min. Ass’n v. U.S. Army Corps of Eng’rs, 145 F.3d 1399, 1409 (D.C.

                                  23   Cir. 1998)).10

                                  24
                                       10
                                  25     Although Defendants attempt to address the propriety of vacatur, ECF No. 65 at 27, that issue is
                                       not before the Court. Defendants also misstate the law. They cite California Communities
                                  26   Against Toxics v. U.S. E.P.A., 688 F.3d 989, 994 (9th Cir. 2012) for the proposition that “[e]ven
                                       where rules are declared invalid under the APA, ‘remand without vacatur’ is a remedy that courts
                                  27   must consider.” ECF No. 65 at 27 (emphasis added). But California Communities does not stand
                                       for that proposition. To the contrary, California Communities is clear that remand without vacatur
                                  28   should be ordered only in “limited circumstances.” 688 F.3d at 994. Defendants do not explain
                                       what “limited circumstances” are present here. Furthermore, as Defendants themselves note,
                                                                                        13
                                         Case 4:19-cv-04073-JST Document 73 Filed 09/09/19 Page 14 of 14




                                   1          Lastly, anything but a nationwide injunction will create major administrability issues.

                                   2   Although the Government’s recently-issued guidance with regard to the Rule is intended to allow

                                   3   the Court’s injunction to be applied within the Ninth Circuit, problems in administration would

                                   4   remain. For one thing, ambiguities within the guidance documents will lead to uneven

                                   5   enforcement. See ECF No. 67 at 12 (comparing the Government’s description of the injunction as

                                   6   covering those “whose adjudications and proceedings occur in the Ninth [C]ircuit” to the EOIR

                                   7   Guidance’s instruction that the Rule does not apply to those whose “interview or adjudication”

                                   8   occurs in the Ninth Circuit). For another, it is not clear what effect the guidance will have on an

                                   9   asylum applicant who transits between circuits. For example, an applicant who crosses the border

                                  10   and has a credible fear interview outside the Ninth Circuit would, in the absence of a nationwide

                                  11   injunction, be subject to the Rule and thus (barring an exception) eligible only for withholding of

                                  12   removal or CAT. Id. If that individual’s removal proceedings were later moved to the Ninth
Northern District of California
 United States District Court




                                  13   Circuit, it is unclear whether the immigration judge would be bound by the original denial of

                                  14   credible fear or, since the Rule is enjoined within the Ninth Circuit, able to allow the individual to

                                  15   apply for asylum.

                                  16                                             CONCLUSION

                                  17          While nationwide injunctions are not the “general rule,” they are appropriate “where such

                                  18   breadth [is] necessary to remedy a plaintiff’s harm.” East Bay V, 2019 WL 3850928, at *2. This

                                  19   is such a case. Accordingly, and for the reasons set forth above, the Court grants the

                                  20   Organizations’ motion to restore the nationwide scope of the injunction.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 9, 2019
                                                                                        ______________________________________
                                  23
                                                                                                      JON S. TIGAR
                                  24                                                            United States District Judge

                                  25

                                  26

                                  27
                                       “[o]rdinarily, when a regulation is not promulgated in compliance with the APA, the regulation is
                                  28   invalid.” Ida. Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1405 (9th Cir. 1995); ECF No. 65 at
                                       27.
                                                                                       14
